Citation Nr: 0402339	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1991 to 
January 1993.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) on appeal of a May 1998 rating decision in 
which the RO confirmed a 10 percent rating for the veteran's 
service-connected residuals of a low back injury.  The 
veteran filed a notice of disagreement (NOD) in June 1998, 
and the RO issued a statement of the case (SOC) in August 
1998.  The veteran testified before a Hearing Officer at the 
VARO in Buffalo in September 1998.  He filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 1998.  

In a June 1999 rating action, the RO increased the veteran's 
disability rating for residuals of a low back injury from 10 
percent to 20 percent effective from July 30, 1997.  However, 
as a higher evaluation for the condition at issue is 
available, and the veteran is presumed to be seeking the 
maximum available benefit for his disability, his claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993)(  

In an April 2000 decision, the Board remanded the veteran's 
claim to the RO for additional development.  In November 
2001, the veteran testified before a Decision Review Officer 
at the RO; the transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required..  

As a final preliminary matter, the Board notes that in June 
2001, the veteran submitted a statement to the RO in which he 
noted that his service-connected low back disability was 
worse than had been reported.  He also noted that his back 
disability precluded him from employment.  The Board finds 
the veteran's statement to be an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
As this issue has not been adjudicated by the RO, it is not 
before the Board.  It is, therefore, referred to the RO for 
appropriate action.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim for a low back disability currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the required notice, the RO 
should attempt to obtain any pertinent outstanding evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).

The Board also finds that additional evidentiary and 
procedural development of the claim is needed.  

Moreover, the veteran was last afforded a VA examination for 
his lumbar spine in November 2000, more than three years ago, 
and he now contends that his low back disability is more 
severe than currently evaluated and, therefore, warrants a 
higher rating.  

The veteran's service-connected residuals of a low back 
injury are currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2003).  
Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243).  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary intent.   Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA must adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).  
"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Karnas has been overruled 
to the extent it is inconsistent with the Supreme Court's 
holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).   

Hence, the Board finds that a more contemporaneous medical 
examination is needed (see 38 C.F.R. § 3.159 (c)(4) and Floyd 
v. Brown, 9 Vet. App. 88, 93 (1995)), and that that such 
evaluation should include medical responsive to, 
particularly, the revised applicable rating criteria.  In 
view of the veteran's nonservice-connected disability of the 
cervical spine and pain syndrome, the examiner should also 
indicate whether it is possible to distinguish impairment 
from service-connected and nonservice-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998 (holding that 
if it is not medically possible to distinguish the effects o 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
back condition).  

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file, copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  Adjudication of the 
claim should include specific consideration of the former and 
revised applicable rating criteria.   

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to evaluation or treatment for a low back 
disorder that are not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his low back.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings therefrom made available to 
the examiner prior to the completion of 
his report), and all clinical findings 
should be reported in detail.

The examiner should report range of 
motion of the low back in degrees, and in 
all directions, and should specify normal 
range of motion for comparison purposes.  
Specific clinical findings also should 
include whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

The examiner should also offer an express 
opinion as whether it is possible to 
distinguish the symptoms and effects of 
the service-connected back disability 
from impairment attributable to 
nonservice-connected disability (to 
include cervical spine disability and 
chronic pain syndrome of unknown 
etiology); if so, the examiner should 
provide an assessment of the severity of 
the service-connected low back condition.  
Such assessment should include comment as 
to the effects of the service-connected 
low back disorder upon the veteran's 
ordinary activity and how it impairs him 
functionally, particularly in the work 
place.  If is not possible to separate 
the symptoms and effects of service-
connected and nonservice-connected 
disability, the examiner should clearly 
so state.  

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).  
Otherwise, the RO must specifically 
documented its consideration of the 
former and revised applicable rating 
criteria and the Mittleider decision, 
cited to above.  

8.  In the any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for its determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




